Exhibit IN THE UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF FLORIDA (MIAMI DIVISION) www.flsb.uscourts.gov In re: Chapter 11 AMERICA CAPITAL CORPORATION, Case No. 06-12645-BKC-AJC Debtor. NOTICE OF (I) APPROVAL OF DISCLOSURE STATEMENT; (II) HEARING TO CONSIDER CONFIRMATION OF THE PLAN; (III) DEADLINE FOR FILING OBJECTIONS TO CONFIRMATION OF THE PLAN; AND (IV) NON-VOTING STATUS WITH RESPECT TO HOLDERS OF EQUITY INTERESTS DEEMED TO HAVE REJECTED THE PLAN TO: HOLDERS OF EQUITY INTERESTS OF AMERICA CAPITAL CORPORATION PLEASE TAKE NOTICE OF THE FOLLOWING: APPROVAL OF FIRST AMENDED DISCLOSURE STATEMENT 1.On December 9, 2008, the United States Bankruptcy Court for the Southern District of Florida (the "Bankruptcy Court") approved the Debtor's First Amended Disclosure Statement (as it may be supplemented or amended, the “Disclosure Statement”) in support of the Debtor's First Amended Plan of Liquidation (as it may be supplemented or amended, the “Plan”) for use by America Capital Corporation, a Florida corporation (the “Debtor”), in soliciting acceptances or rejections of the Plan from holders of impaired claims who are (or may be) entitled to receive distributions under the Plan. A copy of the Order (I) Approving First Amended Disclosure Statement, (II) Setting Hearing on Confirmation of Plan, (III) Setting Hearing on Fee Applications, (IV) Setting Various Deadlines, and (V) Describing Plan Proponent’s Obligations (the "Disclosure Statement Approval Order") is included with this Notice. CONFIRMATION HEARING 2.The Bankruptcy Court will conduct a hearing to consider confirmation of the Plan on January 28, 2009 at 3:00 p.m. (Eastern Prevailing Time) before the Honorable A.
